 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        AUSTIN LAZAR,                                      CASE NO. C18-5175 RBL
 9
                                Plaintiff,                 ORDER ADOPTING AND
10              v.                                         MODIFYING REPORT AND
                                                           RECOMMENDATION
11      DON BOURBON,

12                              Defendant.

13

14          THIS MATTER is before the Court on Magistrate Judge Christel’s Report and

15   Recommendation [Dkt. #49], recommending that the Court Grant Defendants’ Motions to

16   Dismiss under Rule 12(b)(6). [Dkt. #s 26 and 28].

17          The Report and Recommendation correctly determined that pro se, in forma pauperis

18   Plaintiff Lazar had failed to state a claim against any defendant. However, it recommended

19   dismissal without prejudice, rather than providing Lazar amendment. On a 12(b)(6) motion, “a

20   district court should grant leave to amend even if no request to amend the pleading was made,

21   unless it determines that the pleading could not possibly be cured by the allegation of other

22   facts.” Cook, Perkiss & Liehe v. N. Cal. Collection Serv., 911 F.2d 242, 247 (9th Cir. 1990).

23   However, where the facts are not in dispute, and the sole issue is whether there is liability as a

24

     ORDER ADOPTING AND MODIFYING REPORT
     AND RECOMMENDATION - 1
 1   matter of substantive law, the court may deny leave to amend. Albrecht v. Lund, 845 F.2d 193,

 2   195–96 (9th Cir. 1988).

 3          It appears to be at least possible that the allegations in Lazar’s complaint could be

 4   amended to cure the deficiencies identified in the Report and Recommendation.

 5          Therefore, instead of dismissal, the court will ORDER Lazar to amend his complaint

 6   to address these pleading deficiencies within 21 days of this Order. If he does not, the case will

 7   be dismissed.

 8          The Clerk shall send copies of this Order to Lazar’s last known address, to the defendants

 9   through counsel, and to Magistrate Judge Christel, and shall re-note this matter for January 28.

10          IT IS SO ORDERED.

11          Dated this 4th day of January, 2019.

12

13                                                        A
                                                          Ronald B. Leighton
14                                                        United States District Judge

15                                                        	
                                                          	
16

17

18

19

20

21

22

23

24

     ORDER ADOPTING AND MODIFYING REPORT
     AND RECOMMENDATION - 2
